DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
This case is a CON of previously allowed 15/899,086.  This case contains 3 independent claims that are overlapping in scope with 3 independent claims of the allowed case, and are themselves allowable for very similar reasons.  Detailed “reasons for allowance” below.

In his search Examiner has found Prior Art that teaches every single limitation of each of the independent claims (claims 1, 10 & 17).  The fundamental issue is that Examiner is unable to create a coherent rejection out of the found Prior Art.  See below for detailed description.
The steps that are mostly common to all the independent steps (exceptions discussed below), in simple English are the following:
Create MTJ on a substrate (normal in any MTJ formation; see US-8975088, for example (face of patent; part of Applicant’s IDS);
Deposit metal mask (also known as top electrode in the art; used as a mask in this process; again, this is taught by the US-8975088 (hard mask on the face of the patent));
Form a carbon/silicon/carbon/silicon hard mask (this is the heart of the invention; the 4 layer combo is taught by US-2004/0198037, FIG. 2F: carbon (SiC) 5 / silicon (SiO2) 6 / carbon (SiC) 7 / silicon (SiO2) 8) by using spin-on method (if the materials of the layers are various photoresists, it is very well-known that such photoresists can contain both carbon (hydrocarbon based photoresists, for example) and silicon (some specific photoresists contain silicon); see US-3615937, col. 2, lines 40 and below for discussion of such photoresists);

Photoresist is now gone and metal mask has been reformed (results in formation of top electrode; such effect is shown in US-8975088, face of patent and related images).
As can be seen from above description, all the pieces are taught by prior art.  But Examiner does not see how to make a coherent rejection out of the above 4 references.

To elaborate some more on the broadest of the claims, claim 10:
In this one Applicant skips recitation of “dielectric layer”/”substrate” AND does not explicitly state 4 layers of Carbon/Silicon/Carbon/Silicon layers (claim 10 allows for 2 layer combo: Carbon/Silicon).  Hence, this independent claim is the broadest.   The problem is that even though the recitation of the above elements is missing, the number of required references does not go down.  Basically, “substrate” is almost inherent, whether recited or now and is taught in one of the above references (the ‘088 one; required reference for MTJ stack).   “Dielectric layer” is also taught in one of the references (the ‘037 one; required to teach even 2 Carbon/Silicon layers).  And that is the bottom line: if there are 4 layers claimed, or only 2, claim 10 still recites separate process steps for removing of those layers (etch “silicon layer”; then etch “carbon layer” by using different etchant).  Hence, the reference is needed anyway.  Hence, claim 10 is not “rejectable” for the same reasons as the other independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
12/16/2021

/MOUNIR S AMER/Primary Examiner, Art Unit 2894